DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment filed 11 December 2020 and the RCE filed 14 January 2021.
Claims 1, 4-10, and 13-15 are pending. Claims 1, 10, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 2014/0354680, published 4 December 2014, hereafter Eriksson) and further in view of Donohue (US 2017/0147202, filed 24 November 2015) and further in view of Inzer et al. (US 2016/0014561, filed 10 July 2015, hereafter Inzer) and further in view of Chalouhi et al. (US 2012/0159388, published 21 June 2012, hereafter Chalouhi).
As per independent claim 1, Eriksson, which is analogous to the claimed invention because it is directed toward modifying a display based on matching parameters, discloses a mobile device (paragraph 0077) comprising:
a display (Figure 2, item 204; paragraph 0078)
a processor (Figure 2, item 240; paragraph 0078) configured to:
	intercept information sent from an application, to be displayed on the display (paragraph 0024: Here, the information is intercepted for processing and display)
	identify, in the intercepted information, an information entity that matches at least one information entity type (paragraph 0146: Here, data, such as an SMS, email, or video and voice call data is obtained)
	in response to identifying the information entity that matches the at least one information entity type in the predefined set of information entity types, reformat appearance of the identified information entity to be displayed on the display (paragraph 0141: Here, a set of display rules defines the manner in which the entity will be displayed)
	forward the intercepted information including the reformatted appearance of the identified information entity to be displayed on the display (paragraph 0151: Here, the data is forwarded from the processor (item 240) to the display (item 204)
to map the identified information entity with a further application, based on the information entity type of the identified information (Figure 5)
the display is configured to:
	present the identified information entity with the reformatted appearance to the user of the mobile device, wherein the reformatted appearance of the identified information entity is different from an appearance of the remaining portion of the intercepted information (Figures 5 and 10a-10b; paragraphs 0151 and 0199-0202: Here, the information is outputted for display. Additionally, based upon the type of information and the context associated with the information, the appearance of the information is different from the remaining portion of the intercepted information)
Eriksson fails to specifically disclose:
wherein the application is an instance messaging application and the intercepted information comprises an instance message
wherein the processor is further configured to:
	determine a display location of the instant message on the display, based on the intercepted information
	determine a source of origin of the instant message based on the determined display location
	reformat the appearance of the identified information entity based on the determined source of origin
However, Donohue, which is analogous art to the claimed invention because it is directed toward an instant messaging application, discloses wherein the application is an instance messaging application and the intercepted information comprises an instance message (paragraph 0067)
wherein the processor is further configured to determine a display location of the instant message on the display, based on the intercepted information (paragraph 0067)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Donohue with Eriksson, with a reasonable expectation of success, as it would have enabled a user to determine the author/sender of an instant message. This would have enabled a user to identify who provided the specific content on a user’s display.
Additionally, Inzer, which is analogous art to the claimed invention as it relates to reformatting contents based on the location of a user, discloses wherein the processor is further configured to:
	determine a source of origin of the instant message based on the determined display location (paragraphs 0010-0011)
reformat the appearance of the identified information entity based on the determined source of origin (paragraphs 0010-0011)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Inzer with Eriksson, with a reasonable expectation of success, as it would have allowed a user to view location data of a user. This would have allowed a user to easily identify locations of a user sending messages to a user.
Eriksson fails to specifically disclose:
create a shortcut link between the identified information and the mapped application
wherein the display is configured to display the shortcut link
However, Chalouhi, which is analogous to the claimed invention because it is directed toward triggering an application based upon the context, discloses:
create a shortcut link between the identified information and the mapped application (paragraph 0036), wherein the shortcut link causes the mapped application to execute on the mobile device when selected (paragraph 0034)
wherein the display is configured to display the shortcut link (paragraph 0034: Here, a context is identified (Figure 5, item 502) and applications associated with the context are loaded (Figure 5, item 506). A user may select a shortcut or icon linked to an application in order to execute the application (paragraph 0034))
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Chalouhi with Eriksson, with a reasonable expectation of success, as it would have allowed a receive a context specific link to an application. This would have provided the user the ability to receive context specific links in order to allow the user to execute the application based upon a link selection. 
	As per dependent claim 5, Eriksson discloses wherein the processor is configured to identify information entity types comprising at least one of: person name, location, time, date, address, Uniform Resource Locator (URL), phone number or email address presented as text, audio or images (paragraph 0188: Here, a time is identified).
	As per dependent claim 6, Eriksson discloses wherein the processor is further configured to denote an event in a calendar application at an identified time/date according to the information entity, when the information entity is identified as a time related information entity type (Figure 10; paragraphs 0188 and 0198-0201).
	As per dependent claim 7, Eriksson discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. Eriksson discloses wherein the processor is further configured to map the identified information entity and the application based on the information entity type, by mapping at least one of:
	a person name to a phone book application; a location to a map application; a time/date to a calendar application; an address to a map application; an URL to a web browser application; a phone number to an SMS application or an email address to an emailing application (Figure 10; paragraphs 0198-0201). 
As per dependent claim 8, Eriksson discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Eriksson fails to specifically disclose wherein the processor is further configured to change appearance of the identified information entity in the application by rich text formatting when the information entity comprises text. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to change text appearance by modifying rich text formatting. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Eriksson, with a reasonable expectation of success, as it would have enabled modification of text using a known manner. This would have enabled the user to easily reformat texts for display.
As per dependent claim 9, Eriksson discloses wherein the processor is further configure to set a reminder of an event denoted in the calendar application (Figures 17a and 17b).
	With respect to claim 10, the applicant discloses the limitations similar to those in claim 1. Claim 10 is similarly rejected.
	With respect to claim 13, the applicant discloses the limitations similar to those in claim 5. Claim 13 is similarly rejected.
	With respect to claim 14, the applicant discloses the limitations similar to those in claim 6. Claim 14 is similarly rejected.
	With respect to claim 15, the applicant discloses the limitations similar to those in claim 1. Claim 15 is similarly rejected.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Eriksson, Donohue, Inzer, Chalouhi, and Cui et al. (US 2006/0069687, published 30 March 2006, hereafter Cui).
As per dependent claim 4, Eriksson discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Eriksson fails to specifically disclose wherein the intercepted information is a control message sent from the application and addressed to a display application, the control message comprising at least the information entity to be displayed on the display and indicating an appearance for displaying the information entity on the display and a location for displaying the information entity on the display and wherein the processor is configured to forward the intercepted information including the reformatted appearance of the identified information entity to the displayed application.
However, Cui discloses wherein the intercepted information is a control message sent from the application and addressed to a display application, the control message comprising at least the information entity to be displayed on the display and indicating an appearance for displaying the information entity on the display and a location for displaying the information entity on the display (paragraph 0052); and wherein the processor is configured to forward the intercepted information including the reformatted appearance of the identified information entity to the displayed application (paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cui with Eriksson, with a reasonable expectation of success, as it would have allowed a user to select information for display at a mobile device. This would have enabled the user to maintain his/her session on the selected clip, thereby allowing the user access the same content across multiple devices.

Response to Arguments
Applicant’s arguments filed 11 December 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chalouhi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144